 Case 2:17-cv-04304-JAK-FFM Document 294 Filed 03/13/20 Page 1 of 3 Page ID #:10093



 1 LEARNING RIGHTS LAW CENTER
   JANEEN STEEL (SBN 211401)
 2 PATRICIA VAN DYKE (SBN 160033)
   janeen@learningrights.org
 3 patsy@learningrights.org
   1625 W. Olympic Blvd, Suite 500
 4 Los Angeles, CA 90015-4684
   Phone: (213) 489-4030
 5 Fax: (213) 489-4033
 6
   DISABILITY RIGHTS ADVOCATES
 7 STUART SEABORN (SBN 198590)
   MELISSA RIESS (SBN 295959)
 8 seaborn@dralegal.org                        LAW OFFICE OF SHAWNA L. PARKS
   mriess@dralegal.org                         SHAWNA L. PARKS (SBN 208301)
 9 2001 Center St., 4th Fl.                    sparks@parks-law-office.com
   Berkeley, CA 94704                          4470 W. Sunset Blvd., Ste. 107-347
10 Phone: (510) 665-8644                       Los Angeles, CA 90027
   Fax: (510) 665-8511                         Phone/Fax: (323) 389-9239
11
12
13 Attorneys for Plaintiffs
14                            UNITED STATES DISTRICT COURT
15
                          CENTRAL DISTRICT OF CALIFORNIA
16
17
     J.R., a minor, by and through her          )   Case No.: 2:17-cv-04304-JAK-FFM
18   guardian ad litem, Janelle McCammack       )
19   et al.,                                    )   Declaration of Melissa Riess in
                                                    Support of Plaintiffs’ Motion for
                   Plaintiffs,                  )   Partial Summary Judgment
20
                                                )
21            v.                                )   Date: July 27, 2020
                                                )   Time: 8:30 a.m.
22   OXNARD SCHOOL DISTRICT, et al.,                Court:10B
                                                )
23                                              )
                                 Defendants.
24
                                                          First Street Courthouse
25
26
27
28
 Case 2:17-cv-04304-JAK-FFM Document 294 Filed 03/13/20 Page 2 of 3 Page ID #:10094



 1   I, Melissa Riess, declare as follows:
 2         1.     I am an attorney licensed to practice law in the state of California and in
 3   this court. I am a staff attorney at Disability Rights Advocates (“DRA”), counsel of
 4   record for the Plaintiffs and the Class in the above-captioned case. If called upon to do
 5   so, I could and would testify as follows:
 6         2.     On February 21, 2020, counsel for Defendants, Conor Kennedy, produced
 7   to class counsel the expert report of Dr. Nadeen Ruiz. A true and correct copy of Dr.
 8   Ruiz’s report is attached to this declaration as Exhibit 1. In this report, Dr. Ruiz
 9   described how she had requested that the District produce to her a list of all the students
10   “currently within the RTI process.” Exhibit 1, p. 6. From this list, Dr. Ruiz selected a
11   random sample of 30 students and requested “the complete CST/SST file” for each of
12   the 30 students. Id.
13         3.     On March 9, 2020, counsel for Defendants produced to Class counsel
14   documents Bates stamped OSD8890-9328. Defendants’ counsel represented to Class
15   counsel that these documents were the CST/SST files of 30 students that Dr. Ruiz
16   reviewed in order to produce her report. True and correct copies of the documents Bates
17   stamped OSD8890-9328 are attached to this declaration as Exhibit 2. On March 10,
18   2020, counsel for Defendants sent an email to Class counsel indicating the Bates range
19   for each student’s SST file. A true and correct copy of this email is attached to this
20   declaration as Exhibit 3. Based on a review of the student files, the student numbers
21   referenced in Dr. Ruiz’s report do not match the student numbers listed in the March 10
22   email from counsel.
23         4.     I directed Desiree Robedeaux, DRA’s litigation assistant, to review these
24   documents and determine, for each student, the date that student was referred into the
25   CST/SST process, the date on which the student’s most recent SST meeting was held,
26   and the date (if applicable) on which the student was referred for special education
27   assessment. I reviewed and checked Ms. Robedeaux’s work and prepared a chart
28

          Riess Decl. in Support of Plaintiffs’ Motion for Partial Summary Judgment - 1
 Case 2:17-cv-04304-JAK-FFM Document 294 Filed 03/13/20 Page 3 of 3 Page ID #:10095



 1   summarizing the information she gathered. A true and correct copy of this chart is
 2   attached to this declaration as Exhibit 4.
 3         5.     In cases in which a file did not include a document indicating when the
 4   initial referral to CST/SST occurred, Ms. Robedeaux and I included in the chart the date
 5   of the earliest CST/SST meeting or event in the file. Unless the file indicated that a
 6   future SST meeting would be held, we used the date of the last SST meeting in the file.
 7   If a document indicated just the month and year of a meeting or referral instead of an
 8   exact date, we included the date using the first day of the month listed. For example, if
 9   the student was listed as having been referred to CST/SST in April 2019, the chart
10   reflects a referral date of April 1, 2019.
11         6.     The chart in Exhibit 4 includes a calculation, for each student, of the
12   number of days between when a student was first referred to the CST/SST process, and
13   the date of the student’s most recent CST/SST meeting. In order to perform this
14   calculation, I used Excel’s subtraction function. This calculation is reflected in Column
15   E, which is labeled “Days in CST/SST (referral to last meeting)”.
16         7.     Column F of Exhibit 4 is labeled “Days from referral to CST/SST until
17   referral for assessment” and reflects the number of days between when the student was
18   referred to the CST/SST process and the date on which there was a reference in the file
19   to a future assessment for special education services. Eleven out of the 30 student files
20   include references to a future assessment.
21
22   I declare under penalty of perjury under the laws of the State of California that the
23   foregoing is true and correct. Signed on March 13, 2020 in Berkeley, California.
24
25
26                                            By:   /s/ Melissa Riess
27
                                                    Melissa Riess
28                                                  Attorneys for Plaintiffs

          Riess Decl. in Support of Plaintiffs’ Motion for Partial Summary Judgment - 2
